

MODIFICATION No. 1
to
EMPLOYMENT AGREEMENT ENTERED FEBRUARY 6, 2018


This Modification No. 1, dated as of July 29, 2020, and effective as of August
1, 2020, is made by and among Amneal Pharmaceuticals, Inc. (the “Company”) and
Andrew Boyer (the “Executive” and, collectively with the Company, the
“Parties”).


WHEREAS, the Company and the Executive executed that certain Employment
Agreement dated February 6, 2018, a complete copy of which is attached as
Exhibit A (hereinafter referred to as the “Agreement”); and
WHEREAS, the Company and the Executive have agreed, pursuant to the terms of
Section 8.5 of the Agreement, to modify the Agreement as set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration contained herein, the Parties agree as follows.
1.Section 1.1 of the Agreement is hereby modified to read as follows:
“1.1 Term of Employment. Subject to Section 8.2 below, the Executive's term of
employment under this Agreement commenced on the Effective Date of the
Employment Agreement and shall continue until June 30, 2023 (the "Term"), unless
further extended or earlier terminated as provided in the Agreement. The
Agreement will automatically be renewed for single one-year periods unless
written notice of non-renewal (a "Non-Renewal Notice") is provided by any party
at least 90 days prior to the end of the Term or the successive one-year period
then in effect or unless earlier terminated as provided in the Agreement.
Neither non-renewal of the Agreement for additional periods after the third
anniversary of the Effective Date, nor expiration of the Agreement as a result
of such non-renewal, shall, by itself, result in termination of the Executive's
employment.
2.Section 1.2.1 of the Agreement is hereby modified to read as follows:
“1.2.1 Subject to the terms set forth herein, as of the Effective Date of
Modification No. 1, the Executive shall serve as the Executive Vice President,
Chief Commercial Officer - Generics of the Company and shall perform such duties
as are customarily associated with such position and such other reasonable
duties consistent with such position as may from time to time be assigned to
Executive by the Company. During the Term, the Executive shall report to the
Co-Chief Executive Officer and President of the Company.”
3.    Section 2.1 of the Agreement is hereby modified to read as follows:
“2.1 Base Salary. Starting August 1, 2020, the Executive shall be entitled to
receive a base salary at the annual rate of $600,000, subject to applicable
withholding
        

--------------------------------------------------------------------------------



(the "Base Salary"). The Base Salary shall be subject to increase but not
decrease in the sole discretion of the Board, provided however, that any
increase in Base Salary shall become the Base Salary under the Agreement and
shall not be decreased from such increased amount. The Base Salary shall be paid
in accordance with the payroll practices of the Company, but not less than
monthly.”
4.    Section 2.3 of the Agreement is hereby modified to add new subsection
2.3.5,     which shall read as follows:
“2.3.5 In consideration of the Executive's agreement to and execution of
Modification No. 1 to Employment Agreement Entered February 6, 2018, on August
1, 2020, or as promptly as practicable thereafter, the Company shall grant to
the Executive an award of restricted stock units (the "Modification RSUs")
having a grant date fair value equal to $300,000. The Modification RSUs will
vest as follows: (i) 1/3 of the total number of Modification RSUs shall vest on
June 30, 2021; (ii) 1/3 of the total number of Modification RSUs shall vest on
June 30, 2022; 1/3 of the total number of Modification RSUs shall vest on June
30, 2023, all such vesting subject to the Executive's continuous services to the
Company through the applicable vesting date. The Modification RSUs shall
otherwise be subject to the terms of the plan pursuant to which they are granted
and an award agreement to be entered into between the Executive and the Company
and Section 4.4.2(iii) or 4.4.3(iv) (as applicable) below.”
Except as specifically provided for in this Modification No. 1, no other
modifications, amendments, revisions or changes are made to the Agreement. All
other terms and conditions of the Agreement remain in full force and effect. In
the event of a conflict between the Agreement and this Modification No. 1, the
terms of this Modification No. 1shall control. This Modification No. 1may be
executed in counterparts. This Modification No. 1shall be construed and enforced
in accordance with the laws of the State of New Jersey.
IN WITNESS WHEREOF, the undersigned have executed this Modification No. 1 as of
the date first above written.


Amneal Pharmaceuticals, Inc.
By: /s/ Chirag Patel    
Name: Chirag Patel
Title: Co-Chief Executive Officer


/s/ Andrew Boyer    
ANDREW BOYER


    - 2 -    